Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Allowable Subject Matter
Claim(s) 1-7 and 9-28 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises deep learning modeling for predicting biomarker status and biomarker metrics from histopathology slide images.  The closest prior art, Tunstall et al. (US 2016/0063724 A1 hereinafter “Tunstall”) shows a similar system which also includes imaging of a section of a tissue sample imaged from a microscope slide stained using hematoxylin and eosin (H&E), using a learning method to classify data in the H&E slide, and obtaining a probability estimate of the contents of the H&E slide.  
However, Tunstall fails to disclose “predicting an expected yield of nucleic acid for the tumor cells within the dissection boundary, by providing the digital image to a machine learning model trained on a plurality of H&E slides having labeled dissection boundaries and labeled total nucleic yield.”  These features have been added to independent claim 1; therefore, rendering it allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666